On behalf of His Excellency Mr. Desire Delano Bouterse, President of the Republic of Suriname, I extend sincere congratulations to Mr. Tijjani Muhammad-Bande on his election to preside over the General Assembly at its seventy-fourth session. I also wish to take this opportunity to acknowledge Her Excellency Ms. Maria Fernanda Espinosa Garces for her skilful leadership of the previous session and I wish her well in her future endeavours.
Diversity characterizes Suriname and that diversity is manifested by our environment. Suriname is recognized as having the highest percentage of forest cover of any country on the planet and we are committed to preserving 93 per cent of our forest cover. Suriname is also recognized as the joint most carbon-negative country, alongside Bhutan. Suriname has unique biodiversity. In 1998, we were the first country to reserve 11 per cent of our land mass for scientific and conservation purposes, as a gift to humankind. That represents 1.6 million hectares of our territory — an ambitious contribution at that time.
It is therefore easy to understand why Suriname — along with many others here present in the Assembly Hall today — is deeply concerned about the effects of our changing global climate. Appropriately, we show solidarity with the Government and people of the Bahamas and others affected by the recent hurricanes. Parts of a small Caribbean nation have once again been wiped out. Is it a coincidence that in less than 3 years, several Caribbean countries have been struck by hurricanes of the highest category, or is it a telling phenomenon revealing that climate change has already become a fact of life with devastating effects?
I wholeheartedly agree with the Secretary-General when he says, with regard to climate change, that now is the time for action and not for empty speeches and promises. It was in that spirit that Suriname initiated and hosted the first high-level meeting for high-forest low-deforestation (HFLD) countries in February. Since 2007, HFLD developing countries have received less than $2 billion in climate finance — less than 14 per cent of all climate funds committed.
At that meeting, the Krutu of Paramaribo Joint Declaration on HFLD Climate Finance Mobilization was adopted, representing the collective interests of 27 participating developing countries, which committed to taking action and increasing their access to climate finance in order to maintain their forests intact. Suriname has now been mandated by that group to lead the HFLD developing countries in achieving the joint objectives expressed in the Paramaribo Declaration. We therefore call for strong ambition and more action aimed at global mitigation and adaptation efforts, especially in order to facilitate access to finance.
The report of the Secretary-General on the work of the Organization (A/74/1) paints a worrying picture of the current state of world affairs with regard to peace and security.
Stating that diversity characterizes Suriname also reflects the fact that Suriname’s population harbours at least seven major world cultures. The message of our national anthem is strong and clear, 4Wans’ ope tata komopo, wi mu’ seti kondre bun”, which means, “Wherever we may have come from, we must build a prosperous nation”. That has inspired us, as a diverse people, to advance towards a prosperous nation and has prevented inter-ethnic clashes, as Suriname is renowned for its harmony and tolerance, its respect for all religions and cultures and the peaceful coexistence of its citizens, while at the regional level, Suriname has always advocated and contributed to maintaining the Caribbean and South American region as a zone of peace.
At the regional level, we are confronted with tensions that have given rise to mistrust among States that for decades had enjoyed excellent political, economic, social and diplomatic relations. In the Latin American and Caribbean region, countries have endeavoured for long periods of time to preserve and promote peace, security, political stability and social and political inclusion.
Suriname therefore reiterates the critical importance of respect for the principles of non-intervention and non-interference in the internal affairs of States and underscores the relevance of dialogue, diplomacy and the peaceful resolution of conflicts, as well as political and economic cooperation, as the building blocks for durable stability, peace and democracy. In that regard, I should like to mention several key points.
First, we applaud the recent steps taken by parties at the national level in the Bolivarian Republic of Venezuela to reach common ground through meaningful dialogue.
Secondly, our colonial past has presented Suriname with unresolved border issues in the western and eastern parts of our territory. It is our conviction that we will find a solution to secure our territorial integrity in the near future. Suriname is intentionally choosing the path of dialogue in order to resolve those remnants from our colonial past.
Thirdly, with regard to the land rights of our indigenous and tribal communities, we have developed a road map aimed at achieving the legal recognition of those land rights within a Surinamese context. In response to the recent forest fires in the Amazon region, Suriname adhered to and welcomed the pact to protect the Amazon, which was signed in Leticia, Colombia, as a call to preserve and sustainably develop the region.
We strongly emphasized the inclusiveness of all Amazonian countries as part of a living Amazon that compels us and those countries to rise above political differences, organize relevant provisions to secure the development of indigenous and tribal communities and uphold the sovereignty of countries and the Amazon as a region. In so doing, we will continue to utilize the provisions of the Amazon Cooperation Treaty Organization.
We consider the ongoing trade disputes among major international players to be a serious challenge with far-reaching consequences for our local economies. In the same vein, we strongly oppose the blacklisting and arbitrary seizure of funds without due regard for the severe consequences for the economic stability of countries. Those unwelcome actions remain major obstacles beyond the control of many nations. An atmosphere of trust and political will is crucial and should lead to dialogue and cooperation.
By the same token, we strongly disapprove of the continuation of the more than half-a-century-old economic, financial and commercial embargo against the sister Republic of Cuba and its people. Repeatedly, the vast majority of nations has taken a stance against that embargo. One may wonder if it is now not finally the time to understand that the continuation of those measures has been and will remain counterproductive.
Lastly, with our extensive open borders and sparsely inhabited hinterland, Suriname is a victim of the illicit trans-border drug trade. The recent adoption of the National Drug Master Plan (2019-2023) is a testimony to our resolve to combat that illicit trade, an important component of which is international cooperation. Bearing that in mind, Suriname co-chaired the biregional partnership between the European Union and Community of Latin American and Caribbean States on the Coordination and Cooperation Mechanism on Drugs, resulting in the adoption of a document that contains the necessary guidelines on the fight against illicit drug trafficking and drug-related transnational crime.
Concerning our young people, we all are witnessing today how they are voicing their concerns about their future — and they have the right to do so. With lead responsibility for youth in the Caribbean Community, Suriname strongly advocates for youth involvement as a prerequisite for sustainable development and has made a deliberate choice to meet that expectation. We pride ourselves on our intergenerational approach, which provides opportunities for youth to engage and participate in all levels of decision-making. Young people are an integral part of the Surinamese delegation here today as well.
Threats and obstacles to the achievement of the goals of the 2030 Agenda for Sustainable Development have been the key topic of concern. Every Member State has its own challenges. In that regard, Suriname notes the economic stagnation as a consequence of the fast and sharp decline in world market prices of crude oil and gold from 2013 to 2015, which significantly diminished the foreign currency earnings of the Surinamese economy and in response to which the Government executed a home-grown reform programme — home-grown because this Government is cognizant of the fact that our main asset for development is our people.
In 2010, President Bouterse envisioned and commenced a social contract with the people of Suriname. Universal health care, a general pension, a minimum hourly wage, access to affordable housing and education are the main components of that social contract, which the Government continued to uphold despite the economic crisis. Today, the economy has recovered in record time, achieving steady positive growth for two years in a row — 2017 and 2018 — while inflation has come down from double digits to a single digit and is continuing to decrease; since mid-2018, it has dipped below 5 per cent annually. Exports and imports are both much stronger than during the crisis years.
Secondly, I must mention an obstacle that is still unresolved and that if not addressed will make the achievement of the Sustainable Development Goals (SDGs) practically unattainable — our classification as a middle-income country. As for many other developing countries, including the countries of the Caribbean, that classification of Suriname is based on gross domestic product per capita only and does not reflect our vulnerabilities.
We strongly reject that unrealistic classification, which disregards the full set of challenges that we face and which should be addressed with urgency. Access to concessional financing for our development is critical to allow for accelerated implementation of the 2030 Agenda for Sustainable Development.
Thirdly, our newest endeavour and priority in realizing the SDGs is the strengthening of our national planning institute. That institute has been extending its reach to all bodies of Government and applying results- based management to our annual plan and annual budget and will be instrumental in realizing a long-term strategy for development. Strengthening that core planning institute will greatly help us in addressing the challenge of collecting, analysing and delivering reliable data and statistics, which will in turn surely enhance the responsiveness of our decision-making, including the implementation of the 2030 Agenda, and therefore has become one of our top priorities.
In closing, given a world in which there is an urgent need to cooperate and the imperative to solve the many serious issues it faces, Suriname is convinced that the United Nations remains the most important Organization for addressing all matters that confront the international community, one that is focused on finding solutions and taking into consideration the interests of all Member States.
It is therefore essential that the United Nations become a more effective multilateral institution, with adequate resources, that is fit for purpose to confront the challenges ahead. Suriname recognizes the eminent role that the United Nations can fulfil in ensuring lasting development and peace. It is up to us as Member States to make it work — and we can make it work.
